Gilbert, J.
This is a suit in trover to recover a furnace sold by plaintiff to defendant under a written contract which contained the following: “It is further agreed that the furnace and all materials shall remain our personal property until the whole sum of $185 has been fully paid, or in case we shall accept as payment or part payment for said warm-air apparatus materials any note or notes, until any or all such note or notes and every renewal or renewals thereof shall be fully paid; and you further agree that if you do not pay for said heating apparatus as above specified, you will allow heating contractor to enter your premises unmolested and remove said heating apparatus together with all materials belonging thereto.” The ease originated in the municipal court of Atlanta, was carried to the superior court of Fulton County by certiorari, and comes to this court upon exceptions to the judgment rendered by the superior court.
1. The intention of the parties is shown by the contract, which is unambiguous. According to the contract the furnace, though *159attached to the realty, remained personal property. Smith v. Odom, 63 Ga. 499; Power v. Garrison, 141 Ga. 429 (81 S. E. 225); Armour v. Block, 147 Ga. 639 (95 S. E. 228), and cit.
2. The suit being in trover, and containing no question coming under the jurisdiction of this court, the case must be transferred to the Court of Appeals, which has jurisdiction.

Transferred to the Court of Appeals.


All the Justices concur.